UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the Fiscal Year Ended December 31, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 001-33262 MERUELO MADDUX PROPERTIES, INC. (Exact name of registrant as specified in its charter) Delaware 20-5398955 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 761 Terminal Street, Building 1, Second Floor, Los Angeles, California 90021 (Address of principal executive offices) (Zip Code) (213) 291-2800 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common stock, $0.01 par value The Nasdaq Global Market Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yes []No [ X ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[X]No[] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Check one: Large accelerated filer []Accelerated filer[X] Non-accelerated filer [ ]Smaller reporting company[] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X ] The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was approximately $92,722,594 based on the closing price on the NASDAQ Global Market as of June 30, 2008. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [X] No [] Number of the registrant’s common stock outstanding as of April 29, 2009: 87,845,789 DOCUMENTS INCORPORATED BY REFERENCE: None. Explanatory Note The Registrant is filing this Amendment No.1 on Form10-K/A to its Annual Report on Form10-K for the fiscal year ended December31, 2008 to include all of the PartIII information required by applicable SEC rules and regulations. The Registrant intended to satisfy its obligations by incorporating by reference into PartIII of its Annual Report on Form10-K the Registrant's definitive proxy statement for its 2009 Annual Meeting of Stockholders (the “Annual Meeting”). However, the Registrant will be unable to file its definitive proxy statement within the time period allotted for incorporation by reference under applicable SEC rules and regulations. Accordingly, the Registrant hereby amends and replaces in their entirety Items10, 11, 12, 13 and 14 in its Annual Report on Form10-K for the year ended December31, 2008. As required by Rule12b-15, the Registrant's principal executive officer and principal financial officers are providing Rule13a-14(a)/15(d)-14(a) certifications. Accordingly, the Registrant hereby amends Item15 in its Annual Report on Form10-K for the year ended December31, 2008 to add such reports as Exhibits. Except as described above, this amendment does not update or modify in any way the disclosures in the Registrant's Annual Report on Form10-K for the fiscal year ended December31, 2008, and does not purport to reflect any information or events subsequent to the filing thereof. We refer to Meruelo Maddux Properties, Inc. as “Meruelo Maddux,” the “Company,” “us,” “we” and “our” in this report. 2 PART III Item 10.Directors, Executive Officers and Corporate Governance The Board of Directors and Its Committees The Company is managed under the direction of our seven-member Board of Directors.Members of our Board are kept informed of our business through discussions with our executive officers, by reviewing materials provided to them, by visiting our properties and by participating in meetings of the Board and its committees.Four of the directors are independent of the Company’s management.Meruelo Maddux Properties, Inc. has three permanent committees:the audit committee, the compensation committee, and the nominating and corporate governance committee.The Board of Directors has adopted a written charter for each of these committees.
